       Case: 3:15-cv-00308-jdp Document #: 194 Filed: 10/16/19 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 TIMOTHY CONNELLY, DAVID WINCHELL,
 RAYMOND SCHLICHT, and RODNEY SCHLICHT,

                             Plaintiffs,
                                                               OPINION and ORDER
        v.
                                                                    15-cv-308-jdp
 DAN LEPKE TRUCKING LLC and
 LEPKE TRUCKING & EXCAVATING LLC,

                             Defendant.


       Plaintiffs sued their former employers, defendants Dan Lepke Trucking LLC and Lepke

Trucking & Excavating LLC, for violations of the Fair Labor Standards Act (FLSA) and

Wisconsin law. The parties have settled all claims save one: Timothy Connelly’s claim that

defendants violated Wis. Stat. § 103.455 by deducting money from his paycheck without

following the statute’s procedures. See Dkt. 192. Connelly now moves for summary judgment

on that claim. Dkt. 167. The court will grant Connelly’s motion because the undisputed facts

show that defendants violated § 103.455.



                                      BACKGROUND

       The following facts are undisputed unless otherwise noted.

       Connelly began working for defendants in 2012 as a truck driver. His tasks included

picking up and delivering construction materials with defendants’ trucks and performing other

miscellaneous work at construction sites.

       In 2013, defendants contended that Connelly, while on the job, backed one of their

trucks into another vehicle. After defendants confronted Connelly about the accident and he
       Case: 3:15-cv-00308-jdp Document #: 194 Filed: 10/16/19 Page 2 of 5




provided no explanation for his actions, defendants terminated him. Defendants later agreed

to rehire Connelly if he paid for the damage to the truck. According to defendants, Connelly

did not have money to pay for the damage, so he asked defendants to deduct the money from

his paychecks. Between July and October 2013, defendants deducted a total of $4,138 from

11 of Connelly’s paychecks. Defendants did not obtain Connelly’s authorization for the

deductions in writing.



                                           ANALYSIS

A. Subject matter jurisdiction

       Plaintiffs rely solely on 28 U.S.C. § 1367 as a basis for exercising jurisdiction over their

state-law claims. Under § 1367(c)(3), the general rule is that a court should relinquish

jurisdiction over state-law claims when all federal claims are resolved. Burritt v. Ditlefsen, 807

F.3d 239, 252 (7th Cir. 2015). Although the parties have settled all the federal claims, it is

appropriate to retain jurisdiction in this case because the remaining state-law claim is not

complicated and its resolution is clear from the text of § 103.455. See Cortezano v. Salin Bank &

Trust Co., 680 F.3d 936, 941 (7th Cir. 2012) (“When the resolution of [the state-law] claims

is clear, . . . the court may choose to decide them.”).

B. Merits

       Summary judgment is appropriate when the moving party “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). Because the relevant facts in this case aren’t disputed, the question

before the court is whether the undisputed facts entitle Connelly to judgment as a matter of

law. The answer to that question begins and ends with the text of Wisconsin Statute § 103.455:


                                                2
       Case: 3:15-cv-00308-jdp Document #: 194 Filed: 10/16/19 Page 3 of 5




              No employer may make any deduction from the wages due or
              earned by any employee, who is not an independent contractor,
              for defective or faulty workmanship, lost or stolen property or
              damage to property, unless the employee authorizes the employer
              in writing to make that deduction or unless the employer and a
              representative designated by the employee determine that the
              defective or faulty workmanship, loss, theft or damage is due to
              the employee’s negligence, carelessness, or willful and intentional
              conduct, or unless the employee is found guilty or held liable in a
              court of competent jurisdiction by reason of that negligence,
              carelessness, or willful and intentional conduct. If any deduction
              is made or credit taken by any employer that is not in accordance
              with this section, the employer shall be liable for twice the amount
              of the deduction or credit taken in a civil action brought by the
              employee. Any agreement entered into between an employer and
              employee that is contrary to this section shall be void.

The application of this statute to the facts of this case is straightforward. Defendants deducted

wages from Connelly’s paychecks to pay for property damage that defendants say Connelly

caused. But Connelly didn’t authorize the deductions in writing, Connelly’s representative

didn’t determine that Connelly was at fault, and no court held that Connelly was liable for the

damage. So defendants violated § 103.455 and Connelly is entitled to summary judgment.

       Defendants resist this conclusion on three grounds: (1) the deductions were for a loan

to Connelly and not for damage to property; (2) the statute does not apply because Connelly

was not employed at the time he agreed to the deductions; and (3) defendants satisfied the

purpose of the statute. None of these reasons are persuasive.

       First, defendants contend that the deductions were not for property damage, but rather

deductions for a loan given to Connelly. This contention fails because defendants haven’t

adduced any evidence that the deductions were related to a loan. Rather, it is undisputed that

defendants deducted money from Connelly’s paycheck to pay for the damage defendants say

Connelly caused. Dkt. 182, ¶ 6. Regardless what defendants call the deductions, they were used

to pay for “damage to property,” so they are covered by § 103.455.

                                               3
          Case: 3:15-cv-00308-jdp Document #: 194 Filed: 10/16/19 Page 4 of 5




       Second, defendants contend that § 103.455 does not apply because Connelly was not

an employee when he agreed to the deductions. But defendants fail to explain why that is

relevant under the language of the statute. Section 103.455 applies when an “employer . . .

make[s] any deduction from the wages due or earned by any employee.” There is no dispute

that Connelly was an employee at the time defendants made the deductions. Connelly’s

employment status at the time that defendants say he agreed to the deductions simply doesn’t

matter.

       Third, defendants contend that they satisfied the purpose of Wis. Stat. § 103.455,

which they say is to provide due process to employees and to prevent employers from arbitrarily

deducting wages. Defendants argue that they met this purpose because (1) they provided

Connelly with an opportunity to explain why he was not at fault; (2) Connelly never denied

being at fault; and (3) Connelly made an offer to pay for the damages. Even if defendants are

correct about the purpose of § 103.455, a court may consider legislative purpose only if a

statute is ambiguous. State ex rel. Cramer v. Wis. Court of Appeals (In re Prison Litig. Reform Act),

2000 WI 86, 236 Wis. 2d 473, 481, 613 N.W.2d 591, 596. In this case, § 103.455 is not

ambiguous. Because defendants violated the plain language of the statute, the court does not

have the authority to consider whether enforcing the statute serves its purpose in this case.

       The only remaining question is the remedy. Connelly seeks twice the amount deducted,

or $8,276. See Donovan v. Schlesner, 72 Wis. 2d 74, 82, 240 N.W.2d 135, 139–40 (1976)

(remedy for violation of § 103.455 is “twice the amount of the deduction” ).1 Defendants do

not dispute that amount, so the court will grant Connelly’s request.


1
  In his opening brief, Connelly asks for $8,278, but this appears to be a typographical error.
It is undisputed that defendants deducted $4,138 from Connelly’s paychecks.


                                                 4
Case: 3:15-cv-00308-jdp Document #: 194 Filed: 10/16/19 Page 5 of 5




                                  ORDER

IT IS ORDERED that:

1. Plaintiff Timothy Connelly’s motion for summary judgment, Dkt. 167, is
   GRANTED on his claim under Wis. Stat. § 103.455.

2. All other claims are DISMISSED pursuant to the parties’ stipulation, Dkt. 192.

3. The clerk of court is directed to enter judgment in Connelly’s favor in the amount
   of $8,276.

Entered October 16, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      5
